


Exhibit 10.23

 

AMENDMENT TO EMPLOYMENT AGREEMENT BETWEEN

DTS, INC. AND BLAKE WELCHER

 

This Amendment (the “Amendment”) effective as of December 17, 2008, is made and
entered into by and between DTS, Inc. (the “Company”) and Blake Welcher (the
“Employee”).

 

Whereas, DTS and Employee have previously entered into an Employment Agreement
dated May 20, 2005 (the “Agreement”); and

 

Whereas, the parties to the Agreement wish to amend the Agreement;

 

NOW THEREFORE, in consideration of the respective covenants contained herein,
the parties agree as follows:

 

1.             Subsection IV of the Section entitled “Employee’s Consideration
for Severance” is hereby replaced in its entirety to read as follows:

 

(IV)         Severance Agreement.  You shall enter into a severance agreement
and general release with the company in the form designated by the Company which
shall become effective in accordance with its terms no later than sixty (60)
days following your termination.

 

2.             A new Section entitled “Section 409A Compliance” shall be added
to the Agreement as follows:

 

Section 409A Compliance.  This Agreement is intended to comply with, or
otherwise be exempt from, Section 409A of the Internal Revenue Code
(“Section 409A”).  The Company and the Employee agree that they will execute any
and all amendments to this Agreement as they mutually agree in good faith may be
necessary to ensure compliance with the provisions of Section 409A.  The
preceding provisions, however, shall not be construed as a guarantee by the
Company of any particular tax effect to the Employee under this Agreement.

 

For purposes of Section 409A, the right to a series of installment payments
under this Agreement shall be treated as a right to a series of separate
payments.  With respect to any reimbursement of expenses of, or any provision of
in-kind benefits to, the Employee, as specified under this Agreement, such
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following conditions: (1) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year, except for any medical reimbursement arrangement
providing for the reimbursement of expenses referred to in Section 105(b) of the
Internal

 

--------------------------------------------------------------------------------


 

Revenue Code; (2) the reimbursement of an eligible expense shall be made no
later than the end of the year after the year in which such expense was
incurred; and (3) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit.

 

No amount payable pursuant to this Agreement which constitutes a “deferral of
compensation” subject to Section 409A shall be paid unless and until the
Employee first incurs a “separation from service” for purposes of Section 409A. 
Further, to the extent that the Employee is a “specified employee” (as defined
in Section 409A) as of the date of Employee’s separation from service, no amount
that constitutes a deferral of compensation which is payable on account of
Employee’s separation from service shall paid to Employee before the date (the
“Delayed Payment Date”) which is first day of the seventh month after the date
of Employee’s separation from service or, if earlier, the date of Employee’s
death following such separation from service.  All such amounts that would, but
for this Section, become payable prior to the Delayed Payment Date will be
accumulated and paid on the Delayed Payment Date.

 

This Amendment does not delete, terminate or replace any provision of the
Agreement except as specifically provided herein.

 

IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
day and date first written above.

 

BLAKE WELCHER

DTS, INC.

 

 

 

 

By:

/s/ Blake Welcher

 

By:

/s/ Jon E. Kirchner

 

Blake Welcher

 

Jon E. Kirchmer

 

 

President & Chief Executive Officer

 

 

Date:

12/17/2008

 

Date:

September 29, 2008

 

2

--------------------------------------------------------------------------------

 

 
